DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on January 31, 2022 are accepted.

Claim Objections
Claims 6, 13, 15-18 and 20 are objected to because of the following informalities:  
Claims 6 and 16: the terms “ONE” and “ZERO” should be corrected to lower case –one—and –zero--, respectively. 
Claim 13: the term “the step of generating filtered point cloud” should be corrected to –the step of generating the filter point cloud--.
Claims 15-18: the term “the step of generating a filtered point cloud” should be corrected to –the step of generating the filtered point cloud--.
Claim 20: the term “initial parameters of for an initial model” should be corrected to –initial parameters of an initial model.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6 and 9-14 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claim 1 is directed to a “system comprising a radar unit, a preprocessor unit and a processor unit” which describes one of the four statutory categories of patentable subject matter, i.e., a machine.
Claim 11 is directed to a “method” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claims 1 and 11 recite (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: generating filtered point cloud data from the raw data and comparing the filtered point cloud with a human parametric model.  
In claims 1 and 11 the above recited steps can be practically performed in the human mind, with the aid of a pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. In regard to generating the filtered point cloud data from the raw data, it may be performed by visually examining the raw data and mentally determining the portion of the raw data to be selected or deselected. In regard to comparing the filtered point cloud with a human parametric model, it may be performed by a visual or mental comparison of the data to the model. There is nothing recited in the claim to suggest an undue level of complexity in how the filtering and the comparison may be performed. Therefore, a person would be able to perform the filtering and comparison mentally or with a generic computer.
Prong Two: Claims 1 and 11 do not include additional elements that integrate the mental process into a practical application. 
This judicial exception is not integrated into a practical application. In particular, Claim 1 recites additional steps of transmitting EM waves by a transmitter unit, receiving EM waves by a receiver unit, generating raw data by the receiver unit, and receiving the raw data by a preprocessor unit. Claim 11 recites additional steps of providing at least one radar unit, generating and storing a parametric model, transmitting EM waves, receiving EM waves and generating an amplitude matrix. These steps represents mere data gathering or pre-solution activities that are necessary for use of the recited judicial exception and are recited at a high level of generality.  Accordingly, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are hence directed to an abstract idea.
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the generated photoacoustic image is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional steps of EM wave transmission and receiving, raw data generation and reception for claim 1, and  providing at least one radar unit, generating and storing a parametric model, transmitting EM waves, receiving EM waves and generating an amplitude matrix  for claim 11 amount to no more than insignificant conventional extra-solution activity.  Mere insignificant conventional extra-solution activity cannot provide an inventive concept.  The claim is not patent eligible.  
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely:
further describe the abstract idea such as threshold based data filtering (claims 2, 3, 4, 6, 13, 14, 16-18). To filter data by selecting/removing data below or above a threshold or by normalizing the data value based on the threshold can be done mentally by examining the data values; and
further describe the pre-solution activities such as data transmission (claim 12) and the configuration of the radar unit (claims 9-10).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.
Claims 5, 7, 8, 15, 19 and 20 are patent eligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: Claim limitations “at least one transmitter unit…configured to transmit EM waves”, “at least one receiver unit configured to receive EM waves”, “a preprocessor unit configured and operable to receive the raw data…and to generate filtered point cloud data”, and “a processor unit…configured to receive the filtered point cloud data…and operable to compare the filtered point cloud with a human parametric model” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to transmit/receive/generate/compare” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claims 3-5: Claim limitations “a voxel selector operable to further reduce voxel number, operable to sample the filtered data and to cluster neighboring voxels” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “selector” coupled with functional language “to reduce/sample/cluster” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “selector”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claim 1: “at least one transmitter unit”, “at least one receiver unit”, “a preprocessor unit” and “a processor unit” refers to the specification as filed, p.4, ll.17-19: the processor 120B which is in communication with the output 118B of the preprocessor unit 114B is operable to receive the filtered point cloud 124B from the output of the preprocessor 114B and to compare the filtered point cloud with a human parametric  model 125B stored in a memory unit; and p.3, ll.40-45: at least one array of radio frequency transmitter antennas and at least one array of radio frequency receiver antennas…to transmit EM waves…and to receive EM waves. 
Claims 3-5: “a voxel selector” refers to a subcomponent of a processor as disclosed in the specification as filed, p.4, ll.17-19: the processor 120B.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following terms are indefinite as the link to another term recited in the claims is unclear:
Claim 2: “filtered data” and the term “filtered point cloud data” in line 8, claim 1. For examination purpose, they are interpreted to be the same. 
Claim 6: “an amplitude” in line 2 and the term “amplitudes” in line 2 of claim 2. For examination purpose, they are interpreted to be the same.
Claim 11: “electromagnetic waves” in lines 3, 6 and 7. For examination purpose, they are interpreted to be the same.
Claim 11: “a parametric model” in line 4 and “at least one parametric human model” in line 5. For examination purpose, they are interpreted to be the same.
Claim 16: “each voxel” in line 2 and “raw data voxels” on the last line of claim 13.
Claim 20: “initial parameters” and “parameter” in lines 3 and 5.
Claim 6 recites “the amplitude is further operable to set the value of each voxel…” that renders the scope of the claim indefinite. The “amplitude” is an intensity of a signal. It is not clear how such a quantity would be operable to set a value of an voxel.
Claim 7 recites “each voxel  in the human parametric model”. The meaning of this term is unclear. In claim 2,  the term “the raw data voxels having amplitudes…” is recited. Hence the term “voxel” is interpreted as a data point. It is unclear how a model would comprise voxels. 
Claim 8 recites “…by adjusting parameters accordingly” in line 3. It is not clear what the recited “parameters” refer to. For examination purpose, the “parameters” is interpreted as the parameters in the human parametric model. 
Claim 11 recites an EM wave receiving step, an amplitude matrix generating step, and a filtered point cloud generating step. It is not clear of the link between the amplitude matrix generating step to the other two. In other words, it is not clear how the received EM waves are processed to obtain the filtered point cloud, and what is the role of the amplitude matrix plays in the claimed method. 
Claim 13 recites “raw data” in line 3. It is not clear what the raw data refers to. 
The following terms lack proper antecedent basis:
Claim 2: “the raw data voxels”;
Claim 3: “the point cloud data”;
Claim 6: “the amplitude”, “the value of each voxel”;
Claims 7 and 8: the processor”, “the filtered point cloud”;
Claim 10: “the floor”;
Claim 11: “the parametric human model”;
Claim 13: “the required threshold”; and
Claim 16: “the value of each voxel”.
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al., US 2016/0253807 A1, herein after Jones, in view of Achour et al., US 2018/0348343 A1, hereinafter Achour, in view of Kambe et al., US 2014/0350815 A1, hereinafter Kambe.

Claim 1. Jones teaches in FIG.1 “a system for scanning the body of a subject” (claim 15: a system for determining a three-dimensional (3D) pose of an object and 3D locations of landmarks of the object; and [0030]: automatically determining a 3D pose 118 and 3D locations 119 of, e.g., facial landmarks of a head 102), the system comprising: 
a preprocessor unit (claim 15: a processor, for extracting 3D surface patches from the 3D point cloud) configured and operable to receive the raw data ([0030]: a 3D point cloud 101 is obtained. The means for obtaining can be, e.g., by computing the 3D point cloud from a depth image acquired by a depth sensor 103) and operable to generate filtered point cloud data ([0079]: vote filtering; and [0086]: the set of winning base triangles) – the set of winning base triangles being voted by filtering is considered the “filtered point cloud data” as claimed.
a processor unit (100) having a memory unit and configured to receive the filtered point cloud data from the preprocessor ([0033]: the steps can be performed in a processor 100 connected to memory (for storing the 3D point cloud and the library 129) and operable to compare the filtered point cloud with a human parametric model stored in a memory unit (claim 15: extracting 3D surface patched from the3D point cloud; fitting a parametric model to each 3D surface patch to determine a set descriptors…estimating the 3D pose and 3D locations of landmarks of the object) – as the model is used for estimating the 3D pose of the object that is a portion of a human subject, such a model is considered the “human parametric model” as claimed.  

Jones does not teach that the scanning system comprises a radar unit that comprises at least one transmitter unit and at least one receiver unit, and their associated configuration and function. 
However, in an analogous object scanning system for target identification field of endeavor, Achour teaches
a radar unit (102) ([0029]: iMTM antenna module 102) comprising: 
at least one transmitter unit (108) configured to transmit electromagnetic waves into a monitored region ([0029]: a transceiver module 108…prepares a signal for transmission, such as a signal for a radar device), and 
at least one receiver unit (108) configured to receive electromagnetic waves reflected by objects within the monitored region and operable to generate raw data ([0029]: the RM beams reflect off the targets in the vehicle’s path and surrounding environment and the RF reflections are received by the transceiver module 108. Radar data from the received RF beams is provided to the iMTM interface module 104 for target detection and identification); 
a preprocessor unit (112) configured and operable to receive the raw data from the at least one receiver unit ([0030]: a data pre-processing module 112 processes the radar data to encode it into a point cloud for the iMTM interface module 104) and operable to generate filtered point cloud data ([0067]: NLOS correction module 700 receives a radar point cloud 702 (i.e., a point cloud encoded from a radar hypercube such as illustrated in FIGS.4-6) and generate a corrected point cloud 704 to properly account for NLOS reflections of actual LOS targets and provide an accurate localization of NLOS targets).
a processor unit (104) having a memory unit (124) and configured to receive the filtered point cloud data from the preprocessor ([0039]: all of these detection scenarios, analysis and reaction may be stored in the iMTM interface module 104 and used for later analysis).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to substitute the depth sensor of Jones with the radar unit of Achour for generating raw data for further processing. As the substitution of one known means for acquiring scanning data with another yield predictable results to one of ordinary skill in the art in regard to a means for raw data acquisition. One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable, with an additional advantage of Achour’s radar scanning system of having the ability to detect and classify targets with a full understanding of a dynamic environment in real time, as suggested in Achour, [0003].

Neither Jones nor Achour teaches that the at least one transmitter unit is connected to an oscillator.
However, in an analogous radar scanning system field of endeavor, Kambe teaches that
at least one transmitter unit is connected to an oscillator ([0066]: FIG.1, the radar unit 2 includes…a transmitting antenna 13…and a VCO (Voltage Controlled Oscillator) 20).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the radar unit of Jones and Achour employ such a feature of comprising an oscillator connected to the at least one transmitter unit as taught in Kambe for the advantage of the well-known advantage of an oscillator that is to convert the unidirectional current into the bidirectional current without a need of any moving component to generate energy.

Claim 10. Jones, Achour and Kambe combined teaches all the limitations of claim 1.
Achour further teaches that the radar unit is embedded in at least one of a group comprising: a wall, a mirror frame, a window, under the floor, in a ceiling, an optical mirror ([0060]: FIG.5, iMTM radar 500 is positioned in a vehicle ahead of the traffic) – to position the radar in a vehicle is to embed it in a wall (i.e., the surface of the vehicle).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the radar unit of Jones and Achour combined further employ such a feature of embedding the radar unit in a wall as taught in Achour for the advantage of the well-known advantage of providing a suitable protection for the radar unit.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al., US 2016/0253807 A1, herein after Jones, in view of Achour et al., US 2018/0348343 A1, hereinafter Achour, in view of Kambe et al., US 2014/0350815 A1, hereinafter Kambe, further in view of Ochiai et al., US 2019/0361090 A1, hereinafter Ochiai.

Claim 9. Jones, Achour and Kambe combined teaches all the limitations of claim 1.
Neither Jones, Achour nor Kambe teaches that the radar unit is embedded behind a surface transparent to radio waves.  
However, in an analogous radar scanning system field of endeavor, Ochiai teaches that 
the radar unit is embedded behind a surface transparent to radio waves (Abstract: the radar cover includes a plate-like transparent member having a housing recess recessed toward a front and formed on a back surface thereof).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the radar unit of Jones, Achour and Kambe combined employ such a feature of comprising surface transparent to radio waves as taught in Ochiai for the advantage of the well-known advantage of a transparent cover to ensure that the radio waves can be properly transmitted. 

Examiner’s Notes
Claims 2-6 are not rejected under a prior art because the feature of the filtered point cloud data being obtained by an amplitude thresholding on the raw data voxels is not taught in any of the cited references. 
Claims 7-8 are not rejected under a prior art because none of the cited references teaches that the comparison of the filtered point cloud data to the model is performed on a voxel bases.
Claim 11 is not rejected under a prior art because none of the cited references teaches generating an amplitude matrix. However, the role of this limitation in the claimed method is unclear and it raises a rejection under 35 U.S.C. 112(b). The dependent 
Claims 12-20 are not rejected under a prior art by virtue of their dependency to claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Woodington et al., US 2002/0075178 A1. This reference disclose a radar scanning system for scanning an object. The system comprises a transmitter that is connected to an oscillator. The system transmits EM waves and receives reflected EM waves to generate raw data for being processed for providing identification of the object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Acting SPE, Art Unit 3793